                   IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


Charles Wade                           )   Case No.: 3:17-cv-51
                                       )
                                       )
        Plaintiffs,                    )   Judge Thomas Rose
                                       )
v.                                     )   ORDER OF DISMISSAL:
                                       )   TERMINATION ENTRY
Sgt. John Eversole, et al.,            )
                                       )
     Defendants.                       )
                                       )

      The Court having been advised by counsel for the parties that the above

matter has been settled, IT IS ORDERED that this action is hereby DISMISSED,

with prejudice as to the parties, provided that any of the parties may, upon good

cause shown within 45 days, reopen the action if settlement is not consummated.

      Parties intending to preserve this Court’s jurisdiction to enforce the

settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114

S.Ct. 1673 (1994), and incorporate appropriate language in any substituted

judgment entry.

      IT IS SO ORDERED.


December 11, 2018                                 *s/Thomas M. Rose
                                            ____________________________________
                                            Honorable Thomas M. Rose
                                            United States District Judge
